By the Court.—Freedman, J.
It was not only discretionary, but eminently proper for the court below to decline, during the pendency of plaintiff’s appeal in the court of appeals, to summarily order the defendant Ludington, as the person who is alleged to have brought the action in plaintiff’s name, and to be beneficially interested in the recovery, if any were had, to pay the judgment for costs recovered by the defendant Watkins. The mere fact that at the time of the motion no security on appeal had as yet been filed, and no stay of proceedings had been obtained, did not give Watkins such an absolute right to proceed summarily as to deprive the court of all discretion in the matter. The denial of the motion as premature may be treated as equivalent to a stay of proceedings, granted upon a consideration of the special circumstances of the case.
The order should be affirmed, with costs.
Sedgwick and Speir, JJ., concurred.